Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 and 10 – 20 are pending.

Response to Arguments
Applicant presents the following arguments in the 01 June 2022 amendment:
Claims 3, 12 and 19 stand rejected under 35 U.S.C. § 112(b), as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Specifically, the PTO asserted that "there is insufficient antecedent basis" for "the limitation 'when the second webpage does not carry the identifier of access restriction."' Office Action, p. 2. Applicant respectfully submits claims 3, 12, and 19 are amended herein to recite "an identifier of access restriction" to correct the typographical error noted by the PTO. Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 112(b), second paragraph.
In rejecting claim 1, the PTO asserts that "Chow discloses acquiring first webpage data of a first webpage, querying a second webpage address associated with the first webpage data (initiating a search using URLs for adding domains to be searched, see Chow: Para. 0199)." Office Action, p. 3. Assuming, arguendo, Chow discloses acquiring the first webpage as characterized by the PTO, the PTO has not demonstrated that Chow discloses "matching to-be- matched data pre-stored in a query database through the first webpage data; when the matching is successful, acquiring a second webpage address corresponding to the to-be-matched data," as recited in currently amended independent claim 1. Applicant respectfully notes that in currently amended independent claim 1, when the second web page data is crawled, the first web page data and the second web page data are output to the corresponding categories, so that the corresponding web page data can be crawled from the web page with the hidden network address. This avoids crawling the corresponding web page data only from the known web page, which can avoid the omission of data and thereby improve the accuracy of data analysis. Thus, the webpage with the hidden network address can be acquired, so as to avoid the omission of webpage data and improve the accuracy of webpage data analysis. As provided above, Chow does not disclose each and every limitation of currently amended independent claim 1. Accordingly, Applicant respectfully requests withdrawal of this rejection and reconsideration of currently amended independent claim 1.

Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s argument A, Applicant’s arguments with respect to 35 USC 112 have been fully considered and are persuasive in view of the amended claim language.  The 35 USC 112 rejection of claims 3, 12 and 19 has been withdrawn. 
With respect to applicant’s argument B, Applicant's arguments have been fully considered but they are not persuasive. Chow discloses receiving URLs and data of interest to users and/or administrators to be searched and crawled via the world wide web. These URLs and data are stored prior to the searching/crawling. Furthermore, alternate URLs and related URLs are further searched after matching webpages/URLs have been identified. See rejection below.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “hidden network address”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Clarification that second network addresses are “hidden” network addresses and how the hidden network addresses are identified during the process may be sufficient in helping move prosecution forward with regards to the current prior art rejections.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite “matching to-be-matched data pre-stored in a query database through the first webpage data”, underlined for emphasis. It is unclear as to what the term “through” is referencing. It may be interpreted that (A) the “to-be-matched data” is “pre-stored” through the first webpage data, i.e. identifying the “to-be-matched data” from the first webpage data, or, it may also be interpreted that (B) the “to-be-matched data” is matched through the first webpage data, i.e. crawling through first webpage data to determine matches with the pre-stored “to-be-matched data”. Clarification of such should be made via the claim language. For purpose of Examination, the language will be interpreted using the latter interpretation (B).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 10 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0294377 issued to Edmond Chow (hereinafter referred to as Chow).

As to claim 1, Chow discloses acquiring first webpage data of a first webpage (initiating a search using URLs for adding domains to be searched, see Chow: Para. 0199); 
matching to-be-matched data pre-stored in a query database through the first webpage data (storying URL entries in a database for querying that are related with or of interest to users/administrators, see Chow: Para. 0151, 0171, 0178, 0181, and crawling the world wide web for matches of URLs from the users/administrators, see Chow: Para. 0181, 0224, 0231 - 0234);
when the matching is successful, acquiring a second webpage address corresponding to the to-be-matched data (identifying, indexing and searching alternate links for the related URL and webpage, see Chow: Para. 0569);
acquiring a domain name of a website corresponding to a second webpage from the second webpage address (URLs comprise the domain names, see Chow: Para. 0199), extracting a suffix of the domain name of the website corresponding to the second webpage (comparing of suffixes for pattern matching of domain names with known media content servers, see Chow: Para. 0694 - 0695); 
when the suffix of the domain name of the website corresponding to the second webpage is the same as a suffix of a pre-stored standard domain name, acquiring a network address corresponding to the standard domain name as a network address of the second webpage (extracting and/or transforming media URLs from a message content of an RSS feed or a website whose URL is specified in message content with matching URLs with certain keywords and suffixes, see Chow: Para. 0694 - 0695), 
wherein the network address is a communication identifier (a web address or URL is a reference for a digital resource, see Chow: Para. 0441);
accessing the second webpage according to the network address of the second webpage, and crawling second webpage data on the second webpage (crawling newly accessed webpages for media content and URLs, see Chow: Para. 0181, 0253, and interpreting and extracting media URLs from a webpage whose URL is specified in message content, see Chow: Para. 0694 – 0695); and 
respectively outputting the first webpage data and the second webpage data according to corresponding categories (including URLs for accessing media content in the RSS feeds, see Chow: Para. 0694 – 0697).

As to claim 2, Chow discloses wherein the step of accessing the second webpage according to the network address of the second webpage, and crawling the second webpage data on the second webpage comprises: 
when the second webpage carries an identifier of access restriction, sending a crawling instruction for crawling webpage data on the second webpage to the proxy server (identifying and parsing logon credentials from a message used for accessing RSS items, see Chow: Para. 0694 – 0702);
receiving an identity authentication request returned by the proxy server, and sending a corresponding identity identifier to the proxy server according to the identity authentication request (using the logon credentials for accessing the associated subscriber RSS feed content from the media-carrying webpage by the requesting media player, see Chow: Para. 0694 – 0702); and 
when the identity identifier is successfully validated by the proxy server, receiving webpage data which is crawled from the second webpage and returned by the proxy server (receiving the RSS item to be accessed by the media player at the media-carrying webpage, see Chow: Para. 0694 – 0702).

As to claim 3, Chow discloses wherein the step of accessing the webpage according to the network address of the second webpage, and crawling the second webpage data on the second webpage comprises: 
when the second webpage does not carry an identifier of access restriction, acquiring a crawling logic and a communication protocol corresponding to the second webpage according to the second webpage address (public content may be accessible without any initial authentication, see Chow: Para. 0655 and 0701, and crawling newly accessed webpages for media content and URLs, see Chow: Para. 0181, 0253, and interpreting and extracting media URLs from a webpage whose URL is specified in message content, see Chow: Para. 0695); 


accessing the second webpage and traversing the second webpage data of the second webpage according to the communication protocol corresponding to the second webpage (extracting and/or transforming media URLs from a message content of an RSS feed or a website whose URL is specified in message content with matching URLs with certain keywords and suffixes, see Chow: Para. 0694 - 0695); and 
when traversing the second webpage data corresponding to the crawling logic, crawling the second webpage data corresponding to the crawling logic (crawling newly accessed webpages for media content and URLs, see Chow: Para. 0181, 0253, and interpreting and extracting media URLs from a webpage whose URL is specified in message content, see Chow: Para. 0694 – 0695).

As to claim 4, Chow discloses wherein the step of respectively outputting the first webpage data and the second webpage data according to corresponding categories comprises: 
respectively matching a webpage identifier carried by the first webpage data and a webpage identifier carried by the second webpage data to a stored webpage identifier (comparing of suffixes for pattern matching of domain names with known media content servers, see Chow: Para. 0694 - 0695); 
when at least one of the webpage identifier carried by the first webpage data and the webpage identifier carried by the second webpage data does not match the stored webpage identifier, extracting a keyword of unmatched webpage data (extract/convert/transform a URL of a media-carrying webpage to one that directly references the media of interest for download, see Chow: Para. 0694 – 0698); and 
outputting the unmatched webpage data according to a storage category corresponding to the keyword (including the URL in the message content of the RSS feed to the media player, see Chow: Para. 0694 – 0698).

As to claim 5, Chow discloses further comprising: acquiring a preset email address of a mailbox for receiving the first webpage data and the second webpage data (deriving a unique subscriber identify (email address) for receiving the RSS feed, see Chow: Para. 0701 – 0702); 
extracting a department identifier corresponding to the email address and acquiring a storage category corresponding to the department identifier (authenticating based on subscriber identity (email address) for a set of RSS feeds corresponding to an associated user account, see Chow: Para. 0701 – 0702); and 
sending the first webpage data and the second webpage data acquired under the storage category to the mailbox corresponding to the email address (sending URLs for RSS items through email messaging, see Chow: Para. 0694 – 0702).

Claims 10 – 14 are rejected using similar rationale to the rejections of claims 1 – 5 above.
Claims 17 – 20 are rejected using similar rationale to the rejections of claims 1 – 4 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of U.S. Patent No. 7,599,920 issued to Vanessa Fox et al (hereinafter referred to as Fox).

As to claim 6, Chow discloses wherein the step of accessing the webpage according to the network address of the second webpage, and crawling the second webpage data on the second webpage comprises: 
randomly selecting an available crawling network address from a network address library (automatically crawling webpages for media content and URLs, see Chow: Para. 0181, 0253, and interpreting and extracting media URLs from a webpage whose URL is specified in message content, see Chow: Para. 0694 – 0695); and 
accessing the second webpage through the crawling network address, and crawling the second webpage data on the second webpage (crawling newly accessed webpages for media content and URLs, see Chow: Para. 0181, 0253, and interpreting and extracting media URLs from a webpage whose URL is specified in message content, see Chow: Para. 0694 – 0695).
However, Chow does not explicitly disclose preset a crawling time when the second webpage data of the second webpage is crawled; when the crawling time is reached, randomly selecting an available crawling network address from a network address library.
Fox teaches preset a crawling time when the second webpage data of the second webpage is crawled (scheduling crawls by the web crawlers, see Fox: Col. 3 line 60 – Col. 4 line 22);
when the crawling time is reached, randomly selecting an available crawling network address from a network address library (at the scheduled date/time, crawling the pre-made lists of URLs to crawl, see Fox: Col. 3 line 60 – Col. 4 line 22); and 
accessing the second webpage through the crawling network address, and crawling the second webpage data on the second webpage (crawling the webpages of the URLs from the URL lists, see Fox: Col. 3 line 60 – Col. 4 line 22).
Fox and Chow are analogous due to their disclosure of crawling webpages. 



Therefore, it would have been obvious to one of ordinary skill in the art to modify Chow’s use of crawling webpages for additional URLs for media content for RSS feeds with Fox’s use of crawling webpages at scheduled times in order to set when and at what rates pages may be crawled to prevent excessive load during high traffic time periods.

As to claim 7, Chow discloses wherein the step of accessing the second webpage according to the network address of the second webpage, and crawling the second webpage data on the second webpage comprises: 
accessing the second webpage according to the network address of the second webpage (crawling newly accessed webpages for media content and URLs, see Chow: Para. 0181, 0253, and interpreting and extracting media URLs from a webpage whose URL is specified in message content, see Chow: Para. 0694 – 0695);
crawling the second webpage data on the second webpage which is rendered completely (crawling newly accessed webpages for media content and URLs, see Chow: Para. 0181, 0253, and interpreting and extracting media URLs from a webpage whose URL is specified in message content, see Chow: Para. 0694 – 0695).



However, Chow does not explicitly disclose accessing the second webpage according to the network address of the second webpage and querying whether the second webpage is rendered completely; when the second webpage is not rendered completely, acquiring a rendering logic corresponding to the second webpage according to the second webpage address; rendering the second webpage according to the rendering logic corresponding to the second webpage.
Fox teaches accessing the second webpage according to the network address of the second webpage and querying whether the second webpage is rendered completely (determine protocols for downloading pages to crawl, selecting and downloading pages based on a set crawl rate, see Fox: Col. 11 line 41 – Col. 12 line 26, and Col. 19 line 54 – Col. 20 line 38); 
when the second webpage is not rendered completely, acquiring a rendering logic corresponding to the second webpage according to the second webpage address (downloading a page to be crawled, see Fox: Col. 11 line 41 – Col. 12 line 26); 
rendering the second webpage according to the rendering logic corresponding to the second webpage (downloading select pages based on a crawl rate and bandwidth limits, see Fox: Col. 11 line 41 – Col. 12 line 26, and Col. 19 line 54 – Col. 20 line 38); and 
crawling the second webpage data on the second webpage which is rendered completely (crawling the downloaded pages, see Fox: Col. 11 line 41 – Col. 12 line 26, and Col. 19 line 54 – Col. 20 line 38).


Fox and Chow are analogous due to their disclosure of crawling webpages. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Chow’s use of crawling webpages for additional URLs for media content for RSS feeds with Fox’s use of crawling webpages after downloading said pages in order to set when and at what rates pages may be crawled to prevent excessive load during high traffic time periods.
Claims 15 – 16 are rejected using similar rationale to the rejections of claims 6 – 7 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164